                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES C. MCCURDY,
                                  11                                                  Case No. 17-01043 BLF (PR)
                                                      Plaintiff,
                                  12                                                  ORDER SETTING BRIEFING
Northern District of California




                                                                                      SCHEDULE; SEVERING CLAIM
 United States District Court




                                  13            v.                                    AGAINST DEFENDANT THOMAS
                                                                                      AND DIRECTING CLERK TO OPEN
                                  14     M. RIVERO, et al.,                           IN A NEW ACTION; DENYING
                                                                                      MOTION FOR APPOINTMENT OF
                                  15                  Defendants.                     COUNSEL; INSTRUCTIONS TO
                                                                                      CLERK
                                  16
                                                                                      (Docket No. 105)
                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against prison officials at various institutions. The Court found the
                                  20   amended complaint, (Docket No. 11), stated cognizable claims under the Eighth
                                  21   Amendment, and ordered Defendants to file a motion for summary judgment or other
                                  22   dispositive motion. (Docket No. 13.) SQSP Defendants Alvarez, Deal, Devers, Leighton,
                                  23   Pratt, Tootell, and Wu, along with PBSP Defendants Jacobsen, McLean, and Thomas, filed
                                  24   a motion to dismiss and motion for summary judgment; Defendants Lee and Rivero filed
                                  25   notice of joinder to the motion. (Docket Nos. 67 & 80.) The Court granted in part the
                                  26   motion for summary judgment based on failure to exhaust administrative remedies and
                                  27   found the only exhausted claims were the following: (1) claim against Defendant Deal at
                                  28   SQSP for discontinuing his Tramadol medication; and (2) claim against Defendant
                                   1   Thomas at PBSP for improperly discontinuing his pain, cramping, diarrhea, and
                                   2   indigestion medications. (Docket No. 104 at 15, 18, 29.) All the other claims against
                                   3   Defendants were dismissed for failure to exhaust administrative remedies. (Id.) The Court
                                   4   also granted Defendants’ motion to dismiss for improper joinder of claims and parties and
                                   5   directed Plaintiff to file notice which of the two exhausted claims he wished to pursue.
                                   6   (Id.)
                                   7           Plaintiff has filed notice that he wishes to proceed with the claim against Defendant
                                   8   Deal for discontinuing his Tramadol medication and have the claim against Defendant
                                   9   Thomas severed and opened as a separate action. (Docket No. 106.) Accordingly, the
                                  10   Court orders briefing to proceed on the claim against Defendant Deal in this action. The
                                  11   claim against Defendant Thomas shall be severed and opened as a separate action.
                                  12           Plaintiff also filed a motion for appointment of counsel on the grounds that he
Northern District of California
 United States District Court




                                  13   issues involved are complex, he has limited access to the law library, and he has limited
                                  14   knowledge of the law. (Docket No. 105.) The motion is DENIED without prejudice for
                                  15   lack of exceptional circumstances. See Agyeman v. Corrections Corp. of America, 390
                                  16   F.3d 1101, 1103 (9th Cir. 2004); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997);
                                  17   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d
                                  18   1328, 1331 (9th Cir. 1986). This denial is without prejudice to the Court’s sua sponte
                                  19   appointment of counsel at a future date should the circumstances of this case warrant such
                                  20   appointment.
                                  21

                                  22                                         CONCLUSION
                                  23           For the reasons state above, the Court orders as follows:
                                  24           1.     The only remaining Defendant in this action is Defendant Dr. Deal. The
                                  25   Clerk of the Court shall terminate all other Defendants from this action.
                                  26           2.     In accordance with Plaintiff’s wishes, the Clerk shall use a copy of the
                                  27   amended complaint, (Docket No. 11), to open a separate action against Defendant Thomas
                                  28                                                 2
                                   1   for improperly discontinuing Plaintiff’s pain, cramping, diarrhea, and indigestion
                                   2   medications. The Clerk shall file a copy of this order in that action, send Plaintiff a notice
                                   3   regarding payment of the filing fee, and the court’s In Forma Pauperis Application.
                                   4          3.     Plaintiff’s motion for appointment of counsel, (Docket No. 105), is
                                   5   DENIED.
                                   6          4.     No later than fifty-six (56) days from the date this order is filed, Defendant
                                   7   Deal shall file a motion for summary judgment or other dispositive motion with respect to
                                   8   the remaining exhausted claim against him.
                                   9                 a.     Any motion for summary judgment shall be supported by adequate
                                  10   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  11   Civil Procedure. Defendant is advised that summary judgment cannot be granted, nor
                                  12   qualified immunity found, if material facts are in dispute. If Defendant is of the opinion
Northern District of California
 United States District Court




                                  13   that this case cannot be resolved by summary judgment, he shall so inform the Court prior
                                  14   to the date the summary judgment motion is due.
                                  15                 b.     In the event Defendant files a motion for summary judgment, the
                                  16   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  17   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  18   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  19          5.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  20   and served on Defendant no later than twenty-eight (28) days from the date Defendant’s
                                  21   motion is filed.
                                  22          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  23   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  24   must come forward with evidence showing triable issues of material fact on every essential
                                  25   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  26   Defendant’s motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  27   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  28                                                  3
                                   1   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   2   F.3d 651, 653 (9th Cir. 1994).
                                   3             6.         Defendant shall file a reply brief no later than fourteen (14) days after
                                   4   Plaintiff’s opposition is filed.
                                   5             7.         The motion shall be deemed submitted as of the date the reply brief is due.
                                   6   No hearing will be held on the motion unless the Court so orders at a later date.
                                   7             8.         All communications by the Plaintiff with the Court must be served on
                                   8   Defendant, or Defendant’s counsel once counsel has been designated, by mailing a true
                                   9   copy of the document to Defendant or Defendant’s counsel.
                                  10             9.         Discovery may be taken in accordance with the Federal Rules of Civil
                                  11   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  12   Rule 16-1 is required before the parties may conduct discovery.
Northern District of California
 United States District Court




                                  13             10.        It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  14   court informed of any change of address and must comply with the court’s orders in a
                                  15   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  16   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  17             11.        Extensions of time must be filed no later than the deadline sought to be
                                  18   extended and must be accompanied by a showing of good cause.
                                  19             This order terminates Docket No. 105.
                                  20             IT IS SO ORDERED
                                  21   Dated: _____________________
                                               October 9, 2018                                                  ________________________
                                                                                                                BETH LABSON FREEMAN
                                  22
                                                                                                                United States District Judge
                                  23

                                  24

                                  25   Order Setting Brief. Sched.; Severing Claim; Deny Appt. of Counsel
                                       PRO-SE\BLF\CR.17\01043McCurdy_svc3
                                  26

                                  27

                                  28                                                                        4
